DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 07/13/2022.
The 112 rejection is withdrawn per the amendment.
Claims 2 and 7 are canceled per the amendment.
Claims 1, 3-6 and 8-10 are pending for examination.

Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 6:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe a memory motor winding multiplexing control method for flux linkage observation comprising the following steps: suggest step 1: selecting a flux regulation current reference value i*f in a flux regulation current look-up table according to a rotation speed Ɯ m  of the motor when the magnetization state of the permanent magnet of a memory motor needs to be adjusted;
step 2: driving a direct-current flux regulation winding to generate a flux regulation current by means of current chopping control according to the flux regulation current reference value i*f and the flux regulation current actual value if obtained in the step 1, thereby adjusting the magnetization state of the permanent magnet of the memory motor; step 3: acquiring an induced voltage uf of the direct-current flux regulation winding when the memory motor operates normally, and extracting an induced electromotive force ef of the flux regulation winding according to the induced voltage uf of the direct- current flux regulation winding; step 4: calculating the flux linkage Ψpm of the permanent magnet according to the induced electromotive force ef of the flux regulation winding obtained in the step 3, and performing vector control on the memory motor according to the flux linkage Ψpm of the permanent magnet; wherein the flux regulation current look-up table in the step 1 is acquired with the following method: S1.1 selecting & magnetization states ΨMS1, ΨMS2,… ΨMS2 and corresponding rotation speed values Ɯ m1, Ɯ m2,…Ɯ Mk to form a discrete correspondence relationship according to the mechanical features of the memory motor in different magnetization states of the permanent magnet; S1.2 measuring the flux regulation current values if1, if2… ifk corresponding to the k magnetization states described in the step S1.1 by means of offline experiments; S1.3 storing the discrete correspondence relationship between the rotation speed values Ɯ m1, Ɯ m2,…Ɯ Mk described in the step S1.1 and the flux regulation current values if1, if2… ifk described in the step S1.2 into the flux regulation current look-up table as amended and argued by the amendment of 07/13/2022.  In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over a memory motor winding multiplexing control method and system for flux linkage observation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846